Citation Nr: 1538487	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  09-37 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a meibomian gland dysfunction.  

3.  Entitlement to service connection for a right foot pes planus.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for a back disability.

6.  Entitlement to service connection for a right foot calcaneal spur.

7.  Entitlement to service connection for a psychiatric disorder. 

8.  Entitlement to service connection for residuals of Zenker's diverticulum (claimed as a swallowing disability).

9.  Entitlement to a rating in excess of 30 percent for hypertension with hypertensive heart disease.

10.  Entitlement to a rating in excess of 60 percent for restrictive lung defect.

11.  Entitlement to an initial compensable rating for residuals of bilateral eye floaters.

12.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1960 to August 1990.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions dated in February 2008, April 2008, and June 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The February 2008 rating decision granted service connection for bilateral eye floaters and assigned a noncompensable rating effective May 31, 2007; increased the rating for restrictive lung defect to 60 percent, effective from April 2, 2007; continued a 30 percent rating for hypertension with hypertensive heart disease; and confirmed and continued the previous denial of service connection for bilateral hearing loss, a right foot disability, posttraumatic stress disorder (PTSD), and a back disability.  

The April 2008 rating decision denied service connection for meibomian gland dysfunction.  The June 2009 rating decision denied service connection for a Zenker's diverticulum (claimed as a swallowing disability).  

In June 2013, the Board remanded these claims for additional development.  There has been substantial compliance with the Remand directives with respect to the petition to reopen the claim for service connection for hearing loss.  The Board  highlights that no Supplemental Statement of the Case was issued before the above claims were returned to the Board following the June 2013 Remand.  The below decision either grants benefits or remands for additional development.  As such, as to the claims not granted, this due process error will be corrected upon remand.

Thereafter, in February 2015, in support of these claims in appellate status, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  In March 2015, the Veteran was sent a letter offering him a new hearing on the basis that a transcript could not be made from the hearing held.  The Veteran responded by requesting a new hearing.  This letter, however, was sent in error.  The record contains a complete and decipherable transcript.  On this basis, the Board finds that remanding for a new hearing is not necessary as the record contains the transcript of a hearing, and the Veteran's request for another hearing was based on the letter that was sent in error.

At the time of the hearing, the Veteran also testified regarding an issue of reimbursement of medical expenses incurred at a non-VA facility.  This issue will be addressed in a separate Board decision when it reaches the docket assigned to this separate appeal.

At the time of the hearing, the record was held open to allow for the submission of additional evidence.  Subsequently, the Veteran, through his representative, submitted additional evidence without waiver of initial consideration by the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (2014).  As the below decisions either grant benefits on appeal or remand for additional development, however, there can be no prejudice in proceeding with these appeals at this time. 

The issues of entitlement to service connection for bilateral hearing loss on the merits, a back disability, a right foot calcaneal spur, a psychiatric disorder, and residuals of Zenker's diverticulum; as well as higher ratings for hypertension with hypertensive heart disease and residuals of bilateral eye floaters; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran did not appeal the January 2006 rating decision that denied service connection for bilateral hearing loss nor was new and material evidence received within the appeal period.  

2.  Evidence received since the January 2006 rating decision is new and material, and raises a reasonable possibility of substantiating the claim for service connection for bilateral hearing loss.

3.  Meibomian gland dysfunction had onset in service.

4.  Resolving doubt in the Veteran's favor, right foot pes planus had onset during active service.


CONCLUSIONS OF LAW

1.  The January 2006 rating decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.201, 20.302 (2014); Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).

2.  The criteria for reopening a previously denied claim of service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for service connection for meibomian gland dysfunction are met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

4.  The criteria for service connection for right foot pes planus are met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Reopened Claim

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510(1992).

Courts have held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).

Service connection for hearing loss was initially denied in a February 1991 rating decision on the basis that the evidence did not show a current hearing loss disability.  The Veteran was notified of the RO's decision, but he did not perfect an appeal and no new and material evidence was submitted within the applicable appeal period.  Therefore, the rating became final based on the evidence then of record.  See 38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.201, 20.302 (2014); see also Bond, 659 F.3d at 1367-8; Buie, 24 Vet. App. at 251-52. 

The Veteran sought to reopen his claim for service connection for hearing loss in May 2004.  This claim was subsequently denied in an unappealed rating decision issued in January 2006 on the basis that no new and material evidence was submitted.  The Veteran was notified of the RO's decision, but he did not perfect an appeal and no new and material evidence was submitted within the applicable appeal period.  Therefore, the rating became final based on the evidence then of record.  Id.

The RO received the instant petition to reopen the claim in April 2007.  

Since the January 2006 rating decision, the evidence consists of post-service private and VA treatment records, Social Security Administration (SSA) records, and a VA examination report dated in May 2014.  Of note, the May 2014 VA examination report shows a bilateral sensorineural hearing loss disability.  The audiologist also expressed an opinion as to whether or not the current hearing loss disability is related to the Veteran's military service. 

The treatment records, SSA records and the VA examination report, submitted since the January 2006 rating decision, are new in that they were not previously before VA decisionmakers.  The May 2014 VA examination report specifically addresses whether the Veteran currently has a hearing loss disability that is etiologically related to service.  

Since the lack of new and material evidence demonstrating a causal nexus was the basis for the denial of the claim in the prior decision, this new evidence relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.303.  New and material evidence having been received to reopen the claim of entitlement to service connection for a bilateral hearing loss disability and reopening of the claim is warranted. 

II. Service Connection

Generally, to establish entitlement to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

Service connection may still be established based on an initial diagnosis after service when all of the evidence, including that pertinent to service, shows that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Meibomian Gland Dysfunction

Service treatment records reflect that the Veteran underwent a slit lamp examination in March 1985.  That examination revealed slight meibomian gland dysfunction, misdirected lashes, foam on borders, solidified glands, and debris on tears.  The diagnosis was mild meibomian gland dysfunction.  He was instructed to use Bactracin eye ointment and to return in one month.  An April 1985 service treatment record reflects that the Veteran was seen for follow-up.  Examination revealed minimal foam and solidified meibomian glands, better than last visit.  He was instructed to continue treatment and return for contact lens fitting.  A June 1985 service treatment record notes that lashes were clean, lids had minimal foam, and there was slight solidification of meibomian gland.  

The post-service treatment records do not reflect any complaints of, or treatment for, a meibomian gland dysfunction.  However, an April 2001 VA treatment record notes that the Veteran used artificial tears as needed.  A March 2008 VA examination report contains the Veteran's complaints of 'grittiness' for which he used lubricating eye drops.  He also complained of floaters, and pain and dryness in both eyes.  The pertinent diagnosis was dry eye syndrome, bilaterally.  The examiner indicated that the problem associated with this diagnosis was 'grittiness.'

At a VA examination in May 2014, an examiner provided a diagnosis of mild dry eyes, bilaterally.  The examiner opined that the dry eyes condition is at least as likely as not caused by or related to service.  The rationale was that the service treatment records showed the Veteran had slight meibomian gland dysfunction.  The examiner also noted that the current eye examination revealed poor mucin production causing mild dry eyes and poor mucin production is most likely caused by meibomian gland dysfunction.   

Meibomian gland dysfunction was initially noted in service.  The competent medical evidence, in the form of the May 2014 VA opinion, provides a causal link between the current meibomian gland dysfunction/dry eye syndrome and the Veteran's military service.  There is no medical opinion to the contrary.  Therefore, service connection for meibomian gland dysfunction is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Right Foot, Pes Planus

The Veteran's service records show treatment for right foot pain, including in March 1987 when he was diagnosed with right foot tendonitis.  A complaint of right foot pain in January 1989 resulted in a diagnosis of right foot pes planus.  X-rays did not reveal any bony abnormalities.  The March 1990 retirement examination report does not reflect any right foot disabilities.

A post-service VA examination report dated in November 1990 also showed bilateral second degree pes planus.  Additional treatment records since then have continued to show complaints of right foot pain and diagnoses of pes planus.  

At a VA examination in December 2007, an examiner provided a diagnosis of diagnosis of bilateral pes planus.  The examiner opined that the pes planus is less likely as not caused by or a result of any service-related event.  The rationale was that the service treatment records do not show much evidence of foot pain related to any injury that the Veteran sustained and there is not sufficient evidence in the way of aggravating an existing pes planus.

At a VA examination in May 2014, an examiner provided a diagnosis of bilateral pes planus.  A nexus opinion was not provided.

After reviewing the evidence, and resolving all doubt in favor of the Veteran, the Board finds that service connection for right foot pes planus is warranted.

Current right foot pes planus has been established based on the VA treatment records and the December 2007 and May 2014 VA examination reports.  Right foot pes planus was not noted on entrance into active duty, but is shown to have been diagnosed during active duty.  The Veteran's statements in support of his claim establish a report of recurrent difficulty with pes planus and right foot pain since service and his testimony is credible.  The Board also finds it significant that second degree pes planus was diagnosed shortly after service discharge.

The Board is mindful of the negative nexus opinion proffered by the December 2007 VA examiner.  However, that opinion only serves to place the evidence in equipoise.  All reasonable doubt is resolved in the Veteran's favor.  Accordingly, service connection for right foot pes planus is granted.  38 U.S.C.A. § 5107(b). 


ORDER

The petition to reopen the claim of entitlement to service connection for a bilateral hearing loss disability is granted. 

Service connection for Meibomian gland dysfunction is granted.

Service connection for right foot pes planus is granted.


REMAND

Service Connection

Having reopened the claim of entitlement to service connection for a bilateral hearing loss disability, further development is required.  

At the May 2014 VA examination, a VA examiner provided a diagnosis of bilateral hearing loss and opined that such disability was not related to service because the Veteran's hearing was normal at entrance and normal at separation.  The examiner's rationale is based wholly on the absence of in-service evidence of hearing loss.  Such a conclusion is contrary to Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) (the absence of documented hearing loss in service is not fatal to a service connection claim for hearing loss).  It is also contrary to Hensley v. Brown, 5 Vet. App. 155, 159(1993) (evidence of a current hearing loss disability meeting the requirements of 38 C.F.R. § 3.385 and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for claimed hearing loss).  As the nexus opinion is insufficient for adjudication of the claim, a new opinion is required.  

The Veteran is also seeking service connection for a psychiatric disorder, a right foot calcaneal spur, a back disability, and Zenker's diverticulum.  

The Board remanded these claims in December 2013 for additional development, to include VA examinations.  Examinations were conducted in May 2014, but the reports are inadequate for reasons discussed below.  If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, another remand is necessary. 

With regard to claim for service connection for a psychiatric disorder, the Board notes that there is a diagnosis of depressive disorder in an April 2007 VA treatment record.  A VA examiner in May 2014 determined that the Veteran does not currently have a diagnosed psychiatric disorder.  The examiner noted that the Veteran had mild, transient symptoms of depression that were reported/noted in April 2007, but those had resolved as of September 2008 with a short course of medication, and there was no reoccurrence.  The examiner further indicated that these symptoms were not related to service, but he did not provide a rationale.  

With regard to claim for service connection for Zenker's diverticulum and right foot calcaneal spur, another VA examiner provided a diagnosis of Zenker's diverticulum, status post resection in October 2009.  The examiner indicated the claimed condition is less likely than not related to service because it has completely resolved at this time.  The examiner also indicated that the current condition is likely due to other co-morbid conditions.  That examiner also stated that there is no documented right foot calcaneal spur and that the claimed calcaneal spur condition is asymptomatic at this time.  As the examiner determined there was no current disability, a nexus opinion was not provided.  The Board, however, observes a diagnosis of right calcaneal spur in the VA treatment records.

As there is evidence of diagnoses of depressive disorder, Zenker's diverticulum, and a right foot calcaneal spur during the appellate period, the current disability requirement is satisfied.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  Thus, the aforementioned opinions are inadequate because the examiners failed to provide nexus opinions with respect to the current disabilities.  The opinion regarding the depressive disorder is further inadequate because the examiner did not provide a rationale for the nexus opinion that was offered.  

In the Board's current review of the record regarding the back disability, the Board finds that the December 2007 VA opinion and rationale appear to be internally inconsistent.  Moreover, the file is to be updated with more recent VA treatment records.  As such, the Veteran should be provided a new VA examination to evaluate the nature and etiology of his claimed back disability.

On remand, the Veteran should be provided with new examinations, preferably by a physician, and that physician must provide an opinion as to whether the current disorders, even though they may have since resolved, are related to service.  The physician must also provide a rationale for each opinion rendered.  

Increased Ratings

The Veteran is also seeking higher ratings for his service-connected hypertension with hypertensive heart disease, restrictive lung defect (asbestosis), and residuals of bilateral eye floaters.  

The appeal was remanded by the Board in December 2013, for VA medical examinations to evaluate the level of severity of these disabilities.  Examinations were conducted in May 2014, but the reports are inadequate for reasons discussed below.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, another remand is necessary. 

The Veteran was provided with a VA examination in May 2014 to evaluate his hypertension with hypertensive heart disease; the examination report is inadequate for rating purposes.  The examiner estimated the Veteran's METs level, but did not perform a stress test.  The examiner did not indicate such testing was medically contraindicated and did not provide a rationale for the estimation of the Veteran's METs.  VA's Compensation & Pension service created a specialized examination worksheet to guide examiners in conducting heart examinations, which requires the examiner to provide the METS level determined by exercise testing in most circumstances.  See also 38 C.F.R. §§ 4.104(b) (2014).  

The same VA examiner also evaluated the service-connected restrictive lung defect (asbestosis); the examination is also inadequate for rating purposes.  Although the report contains the necessary FVC and DLCO measurements, the Veteran's maximum exercise capacity was not measured.  The examiner also does not indicate whether cor pulmonale or pulmonary hypertension is present.  

With regard to the claim for initial compensable rating for residuals of bilateral eye floaters, a remand is necessary for a supplemental statement of the case.  In addition, as the claim will be updated to include VA treatment records dated after March 2011, remand is appropriate.

In addition, the pending claim for service connection and higher ratings may have an impact on the Veteran's TDIU claim.  The issues are therefore inextricably intertwined and a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  

The record contains correspondence that indicates that the Veteran has received services through Vocational Rehabilitation.  This correspondence indicates that these records may be quite relevant to the issue of entitlement to TDIU, and in fact, may be relevant to other claims as well in appellate status.  Upon remand, the AOJ should obtain these records.

Finally, the Board appreciates that the Veteran submitted records after the Board hearing and these are of record.  To ensure that the record contains any subsequently made treatment records, however, the Veteran should again be asked to identify any outstanding treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify all pertinent treatment for his disabilities.  After receiving authorization, request outstanding records from any identified treatment provider.  Also obtain complete VA treatment records since March 2011 from any appropriate VA facility.  

If these records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain the Veteran's Vocational Rehabilitation records for review in relation to these claims.  This Vocational Rehabilitation folder should either be associated with the current paper claims files or these records should be uploaded into the electronic components of the claims file (contained in either the Veterans Benefits Management System (VBMS) or Virtual VA).

3.  After completing directives #1-2, schedule the Veteran for appropriate VA examinations to determine the nature and etiology of his depressive disorder, back disability, right foot calcaneal spur, Zenker's diverticulum, and bilateral hearing loss by a clinician other than the physician's assistant who conducted the May 2014 examinations and preferably by a physician.  The entire claims file (both the paper file and any relevant electronic portion of the file), including a copy of this remand, must be made available to and be reviewed by the examiners in conjunction with the examinations.  All appropriate diagnostic testing should be conducted.  

a) The appropriate examiners are to opine as to whether it is at least as likely as not (a probability of 50 percent or higher) that the depressive disorder, back disability, right foot calcaneal spur, Zenker's diverticulum, and bilateral hearing loss (even if currently resolved) had onset during active service or are causally related to the Veteran's service.  In regard to the depressive disorder, the Board notes that this claim is government by the DSM-IV (and not the DSM-5) and thus any psychiatric diagnosis should be made in accordance with the DSM-IV.

b) With respect to any arthritis found in either the back or right foot, the depressive disorder (documented in the April 2007 VA treatment record), and the bilateral hearing loss disability, the appropriate examiners are to provide opinions as to whether such disorders manifested to a compensable degree within one year of service discharge.

c) The appropriate examiner is also to provide an opinion as to whether it is at least as likely as not that any current right foot calcaneal spur is either caused by or aggravated by the now service-connected right foot pes planus.  

A response regarding both direct causation and aggravation must be provided or the examination report will be returned as inadequate.  

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  

If aggravation is found, the examiner must attempt to establish a baseline level of severity of the right foot calcaneal spur prior to aggravation by the service-connected right foot pes planus.

A fully articulated medical rationale for all opinions expressed must be set forth in the examination report.  If the examiners feel that the requested opinions cannot be rendered without resorting to speculation, the examiners must explain why this is so.

4.  After completing directives #1-2, schedule the Veteran for a VA heart examination to determine the severity of his hypertension with hypertensive heart disease.  The entire claims file (both the paper file and any relevant electronic portion of the file), including a copy of this remand, must be made available to and be reviewed by the examiner.  All necessary studies and tests should be performed.  

The examiner should identify all currently present manifestations of the Veteran's hypertension with hypertensive heart disease.  The examination report should indicate the metabolic equivalent (MET) at which there is dyspnea, fatigue, angina, dizziness, or syncope.  

In assessing the METs level, the examiner must conduct exercise testing unless it is contraindicated by the Veteran's heart condition.  If the examiner determines that exercise testing is contraindicated, he or she should provide an explanation why this is so, and must give an estimation of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing, or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope. 

The examiner should also comment as to the presence of the following: (a) any evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray; (b) any left ventricular dysfunction (in percentage terms of ejection fraction); (c) the frequency and duration of any episodes of congestive heart failure; and (d) any requirement for continuous medication.

The examiner is further asked to provide an opinion as to the impact of the Veteran's service-connected disability (alone or in concert, and irrespective of age or non service-connected disabilities) on his ability to obtain and/or engage in substantially gainful employment.  

All opinions must be supported by a complete rationale.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must explain why this is so.  

5.  After completing directives #1-2, schedule the Veteran for a VA examination to determine the severity of the service-connected restrictive lung disease.  The entire claims file (both the paper file and any relevant electronic portion of the file), including a copy of this remand, must be made available to and be reviewed by the examiner.  All necessary studies and tests should be performed.  

The examiner should identify and completely describe all current symptomatology.  The examiner is also asked to provide information as follows:

a) FVC percent predicted; b) DLCO (SB) percent predicted; c) maximum exercise capacity (in terms of ml/kg/min oxygen consumption) with cardiorespiratory limitation; and d) whether the Veteran's service-connected asbestosis results in cor pulmonale, pulmonary hypertension or requires outpatient oxygen therapy. 

The examiner is further asked to provide an opinion as to the impact of the Veteran's service-connected disability (alone or in concert, and irrespective of age or non service-connected disabilities) on his ability to obtain and/or engage in substantially gainful employment.  

6.  Finally, readjudicate the appeal, including a compensable rating for the residuals of bilateral eye floaters and entitlement to TDIU.  Also, when rating the hypertension with hypertensive heart disease, the RO should consider whether the Veteran is entitled to separate ratings for his service-connected hypertension and hypertensive heart disease.  See 38 C.F.R. § 4.100 (b) and 38 C.F.R. § 4.104, Diagnostic 7101, Note (3).  If any of the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran  has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






							(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


